r_________________________,i,,",iiww , ,,,,,,,, ,,, ,,,,,,i,,,, ,

l

 

l

Case 2:18-Cv-OO752-DWA Document 52 Filed 03/13/19 Page 1 of 5

i%-T§B

|N THE UN|TED STATES DlSTR|CT COURT FOR THE WESTERN DlSTR|CT OF
PENNSYLVANlA

HERBERT L. JOSEPH ll

Plaintiff, F| L E D

V.
ALLEGHENY COUNTY AlRPORT AUTHORITY HAR 1 q 1019
ALLEGHENY COUNTY POL|CE
C|TY op p|'[TSBURGH pOUCE' CLERK U.S. DlSTR|CT COURT
And Vv'EST. DlST. OF PENNSYLVAN|A
ClTlZENS BANK
Defendants.

PLA|NTlFF'S SECOND AMMENDED COMPLA|NT AND NEW MATTER

1. Plaintiff, Herbert L. Joseph ll, was a permittee at the Pittsburgh international Airport for over
twenty years . He ceased to be a licensed permittee due to the continual malfeasance towards
his Federally Trademarked Trademark entity, JN Limousine.

2. Plaintiff previously sued the Al|egheny County Airport Authority (hereinafter "Authority") in this
court in 2003, with a final disposition issued in 2005.

3. lt is Plaintiff’s contention now, as it was in prior |itigation, that Plaintiff was , and still is treated
in a manner substantially different than other permittees, thus making the Authority's culpable
in Federal District Court.

4. The actions of the Authority consisted of treating plaintiff differently than other permittees by
claiming that Plaintiff’s insurance Notification clause to the Authority in the event of
cancellation was not worded properly by his insurance carrier, Progressive.

5. Plaintiff located other permittees with the same insurance carrier (Progressive) and discerned
that his Notice of Cancellation was worded correctly.

6. Plaintiff’s lnsurance provider, Progressive Commercial, sent over two dozen corrections to the
Authority's counsel, since relieved of their duties by mutual consent due to the unwanted
publicity generated by both parties (the ”Authority" and their counsel) atrocious trampling upon
Plaintiff’s Civil Rights, behavior so despicable that careers will eventually be held accountable

7. The despicable, heinous and intentional garroting of Plaintiff’s life|ine of continual revenue
derived from fees generated from Airport fares was not done to other permittees.

8. Plaintiff was singled out for exclusionary discipline designed to put uppity Negro lnjuns in their
place.

9. No other permittee has been subject to such shamefu| financial castration.

10. Defendant Authority's behavior towards Plaintiff is indicative of serious Federal Civil Rights
violations.

11. lt is submitted that Plaintiff has met the requisites needed to have Justice delivered in this Court

NEW MATTER
12. Defendant requests this court to remove counsel Reed Smith from the case due to their
intentional slander of Plaintiff and attempt to inflict sickness upon him in the dead of winter.

 

 

, ' Case 2:18-Cv-OO752-DWA Document 52 Filed 03/13/19 Page 2 of 5

v

13. Plaintiff, financially destitute and forced to walk many miles to tend to his affairs due to the
desire of all defendants to ensure that all Negro-lnjuns stay in their place; namely last place,
Entered defendant’s counsel offices following a 4 mile trek from home, sweating profusely.

14. Plaintiff, not wishing to catch pneumonia and saunter about in the Reed Smith Lobby while they
tended to a defective communication system, simply told the very ill placed desk receptionist
that he had no time to dilly about while they tended to their defective communications system.

15. Plaintiff then left his court filings at the desk and was there when this person thrust the papers

l at him and ordered him to wait.

16. Plaintiff DlD NOT have money for postage stamps. Plaintiff has hand-delivered virtually all
litigation papers to date.

17. lt is submitted that the receptionist, under instruction of Citizen's Bank attorneys, Reed Smith,
the latter also being her employer, sought to cause great physical distress to Plaintiff,

` encouraging him to take sick and D|E like his relative did some 261 years earlier when he visited

l Pittsburgh in the dead of winter to Break the 1793 Treaty of Greenville. Red Pole was the
Shawnee Chief who died a month after being ”supposedly" held here by frozen rivers. He died
on lanuary 28, 1797.

18. Reed Smith, through their ill placed lobby receptionist, sought to keep Plaintiff in the lobby long
enough so that he might take sick, and take an early exit from this inhospitable town.

19. lt is further submitted that Plaintiff will continue to be financially destitute to theextent that in
person hand delivery is the best method for delivering required notices to all defendant's.

20. WHEREFORE, Plaintiff’s request that this court remove Reed Smith as counsel for Defendant
Citizen Bank.

21. ln addition, Plaintiff will be adding another defendant shortly, The Fairmont Hote|, who have
willfully disparaged Plaintiff by telling his customers that he was not a legitimate entity with
which to do business.

22. Defendant Reed Smith and the Fairmont share the same premises, and as such, it is not known
whether the former may have initiated this slander.

23. Defendant, Citizens Bank, through their attorneys of now questionable character, have sought
to force Plaintiff to sign the enclosed paper.

24. Plaintiff thus asks this court to shame the once sta|wart Reed Smith firm and remove these
rogues from this litigation.

25. lt should be further noted that Plaintiff has made numerous deliveries to an attorney of their
firm, an outstanding attorney who represented Whole Plants LLC in a Real Estate matter, and
never had any difficulties

WHEREFORE, Plaintiff prays that this Court allow this case to continue, or, in the alternative, provide

him a lead as to a Pro-Bono firm that thinks it just to protect the rights of the last rue lnjun to sta d
tall in this territory. %`MZ`

ro- e Pla iff w
432 Parkwood Road
Pittsburgh, PA 15210

h|ioseph@kwcommercia|.com
(412) 381-7321 Off.
(412) 721-9610 Cell.

 

 

Case 2:18-cv-OO752-DWA Document 52 Filed 03/13/19 Page 3 of 5

ReedSrnith

 

Reed Smith LLP
599 Lexington Avenue

Martin J. Pfeiffer

N Y k, NY10022-7650
Dlrect Phone: +1 212 549 0218 eW To<;| +1 212 521 5400
Mobile: +1 646 276 67 67 Fax +1 212 521 5450
Email: mpfeiffer@reedsmith.com reedsmith_com

January 9, 2019

By Registered Mail

Herbert L. Joseph II
432 Parkwood Road
Pittsburgh, PA 15210

RE: Cease and Desist Harassment
Dear l\/Ir. Joseph:

As a follow to my phone call, I am the Director of Global Security for Reed Smith LLP, and I am
investigating a security matter in connection with your continued harassment and unprofessional
behavior toward our personnel.

Your entry into our facility located at 225 Fifth Avenue, Pittsburgh, PA 15222 on January 07, 2019, at
approximately 11025 hrs, where you intentionally engaged in a course or"conduct to harass, annoy and
alarm our personnel, caused severe annoyance and alarm.

ln addition, my phone call to you on Monday, January 7, 2019, to enjoin your conduct was encountered
with your lewd, threatening and obscene language response

You are ordered to stay away from the Reed Smith facility located at 225 Fifth Avenue,
Pittsburgh, PA 15222, and to refrain from harassing our personnel in-person, by phone, or by
written or electronic mail.

As a party in the Joseph v. Allegheny County Airport Authority el al. (2.']8-cv-00752-DWA) matter, you
may deliver by U.S. Mail to counsel any filings or communications relating to the litigation

Your repeated and offensive conduct where you threaten, insult and slander our personnel constitutes
harassment You are ordered to stop such activities immediately, as they are in violation of the law. See
PA. Stat. § 2079 a (3)(4).

If your conduct continues, Reed Smith will pursue any and all legal remedies available against
you, including filing a criminal complaint with law enforcement, seeking a restraining order to enjoin
your conduct, and suing you.

This letter acts as your final warning to stop your illegal conduct before Reed Smith LLP, pursues legal
actions against you.

ABU DHAB| 0 ATHENS 0 BE|J|NG 0 CENTURY C|TV 0 CH|CAGO 9 DUBA| 0 FRANKFURT v HONG KONG 0 HOUSTON 0 KAZAKHSTAN . LONDON 9 LOS ANGELES 0 MUN|CH 0 NEW ¥ORK 0 NORTHERN V|RG|N|A
PAR|S 0 PHlLADELPH|A 0 P|TTSBURGH 0 PRlNCETON leCHMOND 0 SAN FRANC|SCO 0 SHANGHA| 0 S|LlCON VALLE‘{ 0 S|NGAPORE 0 WA$H|NGTON, D.C. 0 W|LM|NGTON

US_ADM|N»79585886.1<MJPFE|FF 01/09/2019 4'07 PM

 

 

 

Case 2:18-cv-OO752-DWA Document 52 Filed 03/13/19 Page 4 of 5

Herbert L. Joseph 11 R€€(lSIIllllll

January 9, 2019
Page 2

ln order to halt any legal action Reed Smith LLP, may take against you, you r_n_u__s_t fill in and sign the
below form and mail it back to me within 10 days of your receipt of this letter. Failure to do so will act
as evidence of your infringement upon Reed Smith LLP, legal rights, and we may immediately seek
legal avenues to remedy the situation.

CEASE AND DESIST COMPLIANCE AGREEMENT

I, , do hereby agree to stop making harassing communications to Reed Smith
and its Attorneys which are in violation of its rights. 1 understand that this is my final opportunity to
cease these activities 1 understand that Reed Smith potentially has the right to pursue legal action
against me relating to my engagement in these activities, but it will not pursue those rights in
contemplation of my compliance with this written demand. 1 further understand that Reed Smith LLP.,
has not waived its rights and may pursue legal remedies against me if 1 fail to abide by this agreement 1
understand that this agreement is not specifically limited to the activities named herein. 1 will not engage
in any activity now or in the future done for the purpose of annoying, offending or harassing Reed Smith
LLP., or its personnel. 1 further agree not to engage in any activity, regardless of its official title, that is
done in violation of Reed Smith LLP. If 1 fail to cease performing these activities, Reed Smith LLP.,
may pursue legal action against me in accordance with Reed Smith LLP’s., legal rights. This agreement
acts as a contract between and Reed Smith LLP. Forbearing enforcement
of legally enforceable remedies is sufficient consideration to support this agreement This agreement
represents the entire agreement between the parties. Any statements made orally, written, or otherwise
which are not contained herein shall have no impact on either parties’ rights or obligations elaborated in
this agreement

 

Date

 

 

Printed Name

 

Signature

Sincerely,

Director of Global Security

MJP: mjp

 

 

 

Case 2:18-cv-OO752-DWA Document 52 Filed 03/13/19 Page 5 of 5

CERT|F|CATE OF SERV|CE

l hereby certify that on March 13, 2019, | hand filed at the Clerks of Courts office the foregoing
Plaintiff’s Second Amended Complaint and hand delivered the same to Defendant’s counsel at the

address below:

Brandon J. Verdream

One Oxford Center, 14'h floor
301 Grant Street

Pittsburgh, PA 15219

Yvonne 5chlosberg Hilton
City of Pittsburgh Police
Law Department

414 Grant Street

313 City County Building
Pittsburgh, PA 15219

 

Sincerelyt._
Herbie Joseph w

h|]oseph@kwcommercia|.com
412 721 9610 (ce|l)

Ginevra F. Ventre
Reed Smith LLP

225 Fifth Avenue
Pittsburgh, PA 15222

(Not allowed in Building)
(Handed to stranger to walk inside)
(P|aintiff has no funds for postage)

Lee M. Del|ecker

Allegheny County Law Department
300 Fort Pitt Commons

445 Fort Pitt Blvd.

Pittsburgh, PA 15228

 

 

 

